Citation Nr: 0722953	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  98-12 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from June 1976 to December 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part, denied the veteran's 
claim of entitlement to service connection for a bilateral 
knee disability.  
Subsequently, after the veteran perfected an appeal as to the 
issues, the Board, in a May 2000 decision, determined that a 
timely notice of disagreement had been filed, and remanded 
the veteran's claims. The claims returned to the Board, and 
in a January 2001 decision, were again remanded. The matters 
were again returned to the Board and addressed in a July 2003 
decision in which the claims were denied.  

Subsequently, the veteran appealed the Board's decision to 
the Court of Appeals for Veterans Claims (Court), which in an 
October 2005 Memorandum Decision, (with Judgment issued in 
November 2005), vacated the portion of the July 2003 Board 
decision that denied service connection for right and left 
knee disability, and remanded these matters for 
readjudication consistent with that decision.  The claims 
were remanded in June 2006 for additional development and are 
again before the Board for adjudication.

As noted in the 2006 Remand, the veteran has apparently 
changed the name he uses for VA purposes during the pendency 
of this appeal, but there is no indication in his claims file 
that he has undertaken legal proceedings to change his name.  
The veteran's name appears as listed first on the title page 
of this decision in the November 1996 County Circuit Court 
Order which granted the veteran a divorce.  When he submitted 
a January 1997 claim, the veteran used the name which is now 
listed second (as an AKA name) on the title page of this 
decision.  That name appears on his Report of Separation from 
Active Duty, DD Form 214, and on the January 1997 appointment 
of his representative.  VA used that name on the May 1997 
rating decision which underlies this appeal, and that name is 
first in the two prior Board decisions in this case.  
However, the veteran signed his name as listed first on the 
title page of this decision on his August 2000 substantive 
appeal, and that name appears in the voluminous VA clinical 
records since 1998, on the RO's correspondence with the 
veteran for the last several years, and on the 
representative's arguments on behalf of the veteran.  The RO 
asked the veteran to provide documentation concerning his 
name change in a June 2006 letter, but he did not respond.


FINDINGS OF FACT

1.  The competent and persuasive evidence of record does not 
demonstrate that the veteran has a right knee disability that 
is causally related to his active service.

2.  The competent and persuasive evidence of record does not 
demonstrate that the veteran has a left knee disability that 
is causally related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).

2.  The criteria for service connection for a left knee 
disability have not been  met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of April 2001 and June 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence, requested that he submit any 
additional evidence in his possession pertaining to the 
claims, and provided the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claims.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although complete notice was not provided to the appellant 
until after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The claims were then readjudicated by the RO 
via a December 2006 supplemental statement of the case.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA and private 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's records from the 
Social Security Administration and numerous statements from 
him in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Legal Analysis

1.  Right Knee

The veteran asserts that service connection is warranted for 
a right knee disability.   In order to establish service 
connection on a direct basis the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability and in-
service injury or disease.  With respect to an in-service 
injury or disease, the veteran's service medical records 
reflect that he complained of, and sought treatment for, 
right knee pain in January 1977 after he reported dropping a 
20 pound weight on top of his patella.  Examiners diagnosed 
the veteran with crepitus and symptomatic chondromalacia with 
the subjective symptoms being greater than the objective 
symptoms.

With regard to a current disability, the record reflects that 
since 1997, examiners, on numerous VA treatment records, have 
assessed the veteran as having right knee degenerative joint 
disease.  However, the objective evidence of record does not 
demonstrate that the veteran, in fact, has degenerative joint 
disease.  In this regard, the Board notes that degenerative 
joint disease is a diagnosis that must be made based on 
results of diagnostic testing, such as x-rays.  See, e.g., 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Here, the record demonstrates that in September 1997, the 
veteran was given a provisional diagnosis of degenerative 
joint disease after complaining of knee pain.  However, 
subsequently, in October 1997, the examiner reported that an 
x-ray of the veteran's right knee was unremarkable.  He did 
not diagnose the veteran with arthritis.  Rather, he 
diagnosed the veteran with tendonitis. Additionally, more 
recently in September 2006, the veteran underwent another x-
ray of his right knee, which a radiologist, after a review, 
indicated was normal.

Although the veteran has been assessed as having degenerative 
joint disease, the record does not demonstrate that any of 
the examiners who assessed the veteran with right knee 
arthritis provided any supporting clinical data for their 
assessment or based such assessments on diagnostic testing.  
Apparently, such assessments were based only on a history 
provided by the veteran.  In this regard, the record 
demonstrates that the veteran, on the numerous occasions 
where he was assessed as having right knee degenerative joint 
disease, also reported a past medical history of right knee 
degenerative joint disease.  The Board again points out that 
that evidence of record does not demonstrate that the 
examiners provided any supporting clinical evidence to 
support their conclusions.  The Board notes that an 
assessment or opinion by a health care provider is not 
entitled to absolute deference.  Rather, the Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Moreover, the Court has held that a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Therefore, the Board concludes 
that the October 1997 and September 2006 evidence which, 
based on x-ray findings, did not find that the veteran had 
right knee degenerative joint disease, is more probative than 
the various assessments that reported that the veteran had 
right knee arthritis, which were not supported objective 
clinical findings.  Accordingly, in the absence of any 
persuasive evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran currently has right knee degenerative joint disease.

The Board observes that the veteran, throughout the record 
has complained of experiencing right knee pain.  As discussed 
above, such pain is not attributable to degenerative joint 
disease.  The Board notes that in October 1997, the examiner 
diagnosed the veteran with patellar tendonitis.  However, the 
record does not demonstrate that since that October 1997 
diagnosis that the veteran has again been diagnosed with 
tendonitis.  The Board notes that in the absence of a more 
recent tendonitis diagnosis, a diagnosis of tendonitis in 
1997, approximately 10 years ago, cannot be considered a 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
507 (1995).

Moreover, other than tendonitis and degenerative joint 
disease, which have already been discussed above, the record 
does not demonstrate that an examiner has ever attributed the 
veteran's right knee pain to any diagnosed condition. The 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  

Therefore, as the evidence of record does not demonstrate 
that the veteran has a currently diagnosed right knee 
disability, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim.  

Moreover, assuming, for the sake of argument, that the record 
established that the veteran had a currently diagnosed right 
knee disability, the claim would still be denied as the 
competent clinical evidence of record does not show that such 
condition is related to the veteran's in-service right knee 
complaints.  In this regard, the examiner from the veteran's 
October 2006 VA examination, after a review of the veteran's 
records, including his prior May 2002 VA examination report, 
and an examination of the veteran, opined that the veteran's 
current right knee symptoms were less likely than not caused 
by or were a result of events that occurred while the veteran 
was on active duty.  Therefore, in the absence of any 
evidence to the contrary, the Board concludes that any right 
knee symptomology that the veteran currently has is not 
etiologically related to his in-service right knee 
symptomology.  

In conclusion, although the veteran asserts that he has a 
current right knee disability that is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The negative evidence of record, including the October 2006 
medical opinion, is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran has a current right knee 
disability as a result of his service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2006), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right knee disability and the claim must be 
denied.

2.  Left Knee

The veteran also asserts that service connection is warranted 
for a left knee disability.  His service medical records 
reflect that he complained of, and sought treatment for, left 
knee pain in January 1977 after he reported dropping a 20 
pound weight on top of his patella.  Examiners diagnosed the 
veteran with crepitus and symptomatic chondromalacia with the 
subjective symptoms being greater than the objective 
symptoms.  He again sought treatment for left knee pain in 
March 1977 after jumping from a 2 1/2 ton truck.  He was 
assessed as having a minor sprain.

With respect to a post-service left knee injury, a September 
1989 clinical record reflects that the veteran provided a 
history of giving way of the left knee for three years.  
Although an x-ray showed that the veteran's left knee was 
normal, the treating examiner indicated that there was 
moderate degenerative joint disease of the lateral condoyle.  
He also indicated that there were mild synovial changes, 
erosive changes of the patella, and slight tear of the 
anterior horn, among other abnormalities.  Subsequently, in 
February 1990, a total meniscectomy was performed on the 
veteran's left knee. 

The record reflects that since the February 1990 surgery, the 
veteran has continued to complain of left knee pain.  The 
record reflects that since 1997, examiners have assessed such 
pain as degenerative joint disease.  However, the record does 
not demonstrate that such findings are based on diagnostic 
tests including x-rays.  Indeed, just as with the veteran's 
right knee, examiners did not provide any supporting clinical 
evidence for their assessments and apparently based such 
assessments on a medical history provided to them by the 
veteran.  The Board again notes that the Court has held that 
a bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The Court has also held that a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

Contrary to the unsubstantiated assessments of degenerative 
joint disease, is the objective evidence of record that 
indicates that the veteran, in fact, does not have 
degenerative joint disease.  In this regard, the record 
demonstrates that veteran's left knee was x-rayed on several 
occasions, including in September 1989, October 1997, June 
2000, May 2002, and September 2006.  In each instance, it was 
reported that the veteran's knee or knee joint was normal.

In weighing the evidence, the Board concludes that the 
September 1989, October 1997, June 2000, May 2002, and 
September 2006 clinical evidence which, based on x-ray 
findings, did not find that the veteran had left knee 
degenerative joint disease, is more probative than the 
various assessments that reported that the veteran had left 
knee arthritis, which were not supported objective clinical 
findings.  Accordingly, in the absence of any persuasive 
evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran currently has left knee degenerative joint disease.


To the extent that the veteran has consistently complained of 
left knee pain, the Board notes that other than degenerative 
joint disease and patellar tendonitis, with which the veteran 
was diagnosed in October 1997, the record does not show that 
such complaints of pain have been attributed to any diagnosed 
condition.  With respect to the veteran's tendonitis, the 
record does not demonstrate that since the October 1997 
diagnosis that the veteran has again been diagnosed with 
condition.  The Board again notes that in the absence of a 
more recent left knee tendonitis diagnosis, a diagnosis of 
tendonitis approximately 10 years ago in October 1997 cannot 
be considered a current disability and that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted See Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995); see also Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Therefore, as the evidence of record does not demonstrate 
that the veteran has a currently diagnosed left knee 
disability, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim.  

Moreover, assuming, for the sake of argument, that the record 
established that the veteran had a currently diagnosed left 
knee disability, the claim would still be denied because the 
competent clinical evidence of record does not show that such 
condition is related to the veteran's in-service left knee 
complaints.  In this regard, the examiner from the veteran's 
October 2006 VA examination, after a review of the veteran's 
records, including his prior May 2002 VA examination report, 
and an examination of the veteran, opined that the veteran's 
current left knee symptoms were less likely than not caused 
by or were a result of events that occurred while the veteran 
was on active duty.  Therefore, in the absence of any 
evidence to the contrary, the Board concludes that any left 
knee symptomatology that the veteran currently has is not 
etiologically related to his in-service left knee 
symptomology.  

In conclusion, although the veteran asserts that he has a 
current left knee disability that is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The negative evidence 
of record, including the October 2006 medical opinion, is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has a current left knee disability as a result of his 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2006), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a left knee 
disability and the claim must be denied.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


